Order
Per Curiam:
Rosendo Hernandez appeals his conviction, as a prior and persistent offender, of three counts of statutory sodomy in the first degree, § 566.062, and one count of statutory rape in the first degree, § 566.032, RSMo. Hernandez argues that the trial court erred in both failing to declare a mistrial when two witnesses testified that Hernandez had been in jail and admitting testimony from a sheriffs deputy who witnessed Hernandez’s suicide attempt. Finding no error, we affirm. Rule 30.25(b)'.